                                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
                                                                             DOC #:
 YONY SOSA, on behalf of himself and all other                               DATE FILED: 6/23/2021
 persons similarly situated,

                               Plaintiff,                          1:21-cv-03791-MKV
                        -against-                                         ORDER
 FRANS CHOCOLATES, LTD.,

                               Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Defendant has filed a notice informing the Court that the parties have reached a settlement

in principle [ECF No. 10]. Accordingly, IT IS HEREBY ORDERED that the above-captioned

action is discontinued without costs to any party and without prejudice to restoring the action to

this Court’s calendar if the parties are unable to memorialize their settlement in an agreement and

as long as if the application to restore the action is made by July 23, 2021. If no such application

is made by that date, today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital

On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                     _________________________________
                                                     _ ______
                                                     __    ______________________
                                                                       __      ____
                                                                                  _ __
                                                                                    ____
                                                                                       ____
                                                                                         _ _
Date: June 23, 2021                                  MARY YKKAYAY V VYSKOCIL
                                                                     YSKOCI
                                                                     YS       CIIL
      New York, NY                                          States
                                                     United S t tes Di
                                                              ta    District
                                                                       strict Judge
                                                                     ist
